Citation Nr: 1738390	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  08-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for service-connected diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  The transcript of the hearing has been associated with the claims file.

In April 2010 and October 2014, the Board remanded the claim on appeal, as well as a claim for service connection for carpal tunnel syndrome of the right upper extremity associated with diabetes, to the RO for additional development.  Thereafter, in a March 2016 rating decision, the RO granted service connection for right upper extremity carpal tunnel syndrome associated with diabetes mellitus.  The Veteran has been awarded the full benefit sought with the regard to the right upper extremity claim, and therefore, that issue is no longer on appeal.  The claim for an increased rating for diabetes has now been returned to the Board for further appellate review.

The Board notes that the Veteran was initially represented in this appeal by Disabled American Veterans (DAV).  However, in February 2014, he submitted a VA Form 21-22a wherein he appointed J. Michael Woods, Esq. as his representative.  In a June 2015 letter, the private attorney notified VA that he had withdrawn his representation for the Veteran's claim and notified the Veteran of such.  Thus, the power of attorney for the claim on appeal is revoked for the private attorney.  The Veteran has not notified VA that he has retained new representation.  

The record before the Board consists of records included in electronic files known as Virtual VA and the Benefits Management System.


FINDING OF FACT

For the entire appeal period, the Veteran's diabetes mellitus, type II,  has required restricted diet, oral medication and insulin, but has not required a regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016).  This obligation was met by means of January 2007 correspondence as well as the statement of the case, and supplemental statements of the case. 

 VA also has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and VA examination reports and opinions from August 2007, June 2010 and February 2016, which together provide sufficient information for a comprehensive adjudication.

The Board's October 2014 remand directed that the Veteran be afforded a VA examination to determine the current level of disability due to the service-connected diabetes mellitus, which was accomplished.  Accordingly, the requirements of the October 2014, remand were accomplished and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

 The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

Increased Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran seeks a higher rating for diabetes mellitus, which is currently rated as 20 percent disabling.  

 Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

 The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  The criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities. 

The evidence of record shows the Veteran's diabetes mellitus requires oral medication, insulin and a restricted diet.  While the record shows that the Veteran's diabetes mellitus causes functional impairment, such as limiting some physical activity, it fails to show the Veteran's diabetes mellitus requires regulation of activities as contemplated by the Diagnostic Code.

 In this regard, the August 2007, June 2010 and February 2016 VA examination reports specifically show that the Veteran's diabetes mellitus does not require regulation of activities as part of medical management.  Indeed, the Veteran's treatment providers encourage him to exercise and he has reported that he rides a bike.  There is no medical evidence that the Veteran must avoid strenuous occupational and recreational activities because of his diabetes.  Therefore, because the evidence of record shows that the Veteran's diabetes mellitus has not required regulation of activities at any point in time during the course of the appeal, the Board finds that the Veteran's current diabetes mellitus symptoms do not more closely approximate the rating criteria for a rating in excess of 20 percent under Diagnostic Code 7913.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements and testimony, particularly his January 2010 testimony regarding regulation of his activities.  In this regard, he is competent to report what he sees and feels.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in this case, the medical evidence of record clearly shows that a physician has never indicated that regulation of the Veteran's activities is required on account of his diabetes mellitus.  For these reasons, a rating in excess of 20 percent for diabetes mellitus is not warranted.

The Board has also considered whether separate compensable ratings are warranted for any residuals associated with the Veteran's diabetes disability.  Note (1) to Diagnostic Code 7913 instructs the rating board to separately rate compensable residuals of diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Here, the Board notes that the Veteran has already been granted service connection for nephropathy and carpal tunnel syndrome of the right upper extremity, both associated with his diabetes disability.  See March 2016 rating decision.  The Veteran has not expressed disagreement with the ratings or effective dates assigned for these benefits; as such, the Board will not address these issues at this time.

The Board denied claims for service connection for peripheral neuropathy of the upper left and bilateral lower extremities, as secondary to diabetes mellitus, in an April 2010 decision.  The Veteran has not attempted to reopen these denied claims.  Therefore, they will not be addressed.

The Board has also considered whether separate ratings are warranted for any visual or genitourinary disorders due to diabetes.  The Board acknowledges that the August 2007 VA examiner diagnosed presbyopia that "may or may not be related to diabetes."  However, a later VA examination in June 2010 showed no evidence of visual impairment due to diabetes and the Veteran denied any symptoms of a visual disorder.  Further, although the August 2007 examination report and a May 2013 VA treatment record both include notations of erectile dysfunction, there is no objective evidence relating the diagnosis to the Veteran's diabetes.  Indeed, the May 2013 examiner indicated that the disorder was not related to diabetes.  Moreover, on later VA examination in February 2016, the examiner noted that the Veteran does not have erectile dysfunction.  VA treatment records also fail to show that a separate rating is warranted for any visual or genitourinary impairment.  

Essentially, there is no objective evidence to support the assignment of separate ratings for complications of the Veteran's diabetes mellitus beyond those that have already been assigned.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not met all the criteria for a higher or separate rating for his service-connected diabetes disability.  The preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus type II for any period on appeal.  There is no reasonable doubt to be resolved, therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b);
38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


